TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 7, 2014



                                     NO. 03-12-00126-CV


                            Green Tree Servicing, LLC, Appellant

                                                v.

                       ICA Wholesale, Ltd. d/b/a A-1 Homes, Appellee




          APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
           REVERSED AND RENDERED -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on October 25, 2011. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the trial court’s judgment. Therefore, the Court reverses the trial court’s judgment awarding

damages and attorney’s fees to ICA-Wholesale, Ltd. d/b/a/ A-1 Homes and renders judgment

that ICA-Wholesale, Ltd. d/b/a/ A-1 Homes take nothing on its claims again Green Tree

Servicing, LLC. The appellee shall pay all costs relating to this appeal, both in this Court and

the court below.